               Case 7:18-cv-00130-DC Document 10 Filed 10/15/18 Page 1 of 10



                                      UNITED STATES DISTRICT COURT
                                       WESTERN DISTRICT OF TEXAS
                                        MIDLAND-ODESSA DIVISION

 LINDA D. ROBINSON,                                             §
                                                                §
      Plaintiff,                                                §
                                                                §        CASE NO. 7:18-CV-00130-CM
 v.                                                             §
                                                                §
                                                                §
 CLIENT SERVICES, INC.,                                         §
                                                                §
      Defendant.


                  DEFENDANT CLIENT SERVICES, INC.’S
   REPLY TO PLAINITFF’S RESPONSE TO DEFENDANT’S MOTION TO DISMISS


          COMES NOW, Defendant CLIENT SERVICES, INC. (“CSI” or “Defendant”) and files

its Reply to Plaintiff’s Response to Defendant’s Motion to Dismiss Under Federal Rule of Civil

Procedure 12(b)(6) as follows:

                                                         INTRODUCTION

          1.         The Fifth Circuit recognizes the dual purpose of the Fair Debt Collection Practices

Act, 15 U.S.C. § 1692, et seq. (the “FDCPA”): enacted to target debt collectors who practice

“deceptive debt collection practices”, while at the same time, “protecting debt collectors against

liability for bizarre or idiosyncratic consumer interpretations of collection materials.” Gonzalez v.

Kay, 577 F.3d 600, 603 (5th Cir. 2009) (Taylor v. Perrin, Landry, deLaunay Durand, 103 F.3d

1232, 1236 (5th Cir. 1997)).

          2.         Without a strained interpretation, the language of CSI’s letter to Plaintiff Linda D.

Robinson (“Plaintiff”) is clear:




Defendant’s Reply to Plaintiff’s Response to Motion to Dismiss                                 Page 1 of 10
176.0033 - Reply to Response to Motion to Dismiss.docx
               Case 7:18-cv-00130-DC Document 10 Filed 10/15/18 Page 2 of 10



          Balance Due at Charge-Off:                     $5,967.23
          Interest:                                      $0.00
          Other Charges:                                 $0.00
          Payments Made:                                 $0.00

(Doc. 1 at 3). The balance does not include interest or other charges. Nor would the debt ever

accrue interest or other charges, because the debt at issue is static (Doc. 1 at 5 (“such additional

charges were not authorized by the agreement creating the subject debt”)). In fact, Plaintiff admits

and accepts that no interest or other charges were accruing or could accrue on the debt (Doc. 1 at

5; Doc. 9 at 2).

          3.         Despite the clear language of the letter and despite her acceptance that CSI never

intended to add any fees or collection costs on the debt, Plaintiff continues to press this Court to

accept a labored reading of the letter—the very kind of practice from which courts have worked

to protect debt collectors. See Easterling v. Collecto, Inc., 692 F.3d 229, 234 (2d Cir. 2012) (noting

that “courts should apply the [least sophisticated consumer] standard ‘in a manner that protects

debt collectors against liability for unreasonable misinterpretations of collection notices’”).

                                           ARGUMENT & AUTHORITIES

          Plaintiff’s FDPCA and Texas Debt Collection Act, Tex. Fin. Code Ann. § 392.001, et seq.

(“TDCA”) claims fail to raise a claim upon which relief can be granted and should be dismissed.

A.        The FDCPA Was Not Passed To Overburden Debt Collectors To Cater To Bizarre
          Or Idiosyncratic Interpretations.

          4.         “The FDCPA was passed to protect consumers from deceptive or harassing actions

taken by debt collectors.” Kropelnicki v. Siegel, 290 F.3d 118, 127 (2d Cir. 2002). In explaining

the need for the FDCPA, Congress highlighted truly egregious collection practices, including the

“use of obscene or profane language, threats of violence, telephone calls at unreasonable hours,

misrepresentation of a consumer's legal rights, disclosing a consumer's personal affairs to friends,

neighbors, or an employer, obtaining information about a consumer through false pretense,

Defendant’s Reply to Plaintiff’s Response to Motion to Dismiss                              Page 2 of 10
176.0033 - Reply to Response to Motion to Dismiss.docx
               Case 7:18-cv-00130-DC Document 10 Filed 10/15/18 Page 3 of 10



impersonating public officials and attorneys, and simulating legal process.” Id. (internal quotations

omitted).

          5.         Unsurprisingly, courts, including the Fifth Circuit, have recognized that the

FDCPA serves a dual purpose: on the one hand, to target debt collectors who practice “deceptive

debt collection practices”, while on the other hand, to “protect[] debt collectors against liability for

bizarre or idiosyncratic consumer interpretations of collection materials.” Gonzalez v. Kay, 577

F.3d 600, 603 (5th Cir. 2009) (Taylor v. Perrin, Landry, deLaunay Durand, 103 F.3d 1232, 1236

(5th Cir. 1997)). It is clear that courts throughout the nation aim not only to protect consumers but

also debt collectors from unreasonable misinterpretations of collection notices. See Easterling v.

Collecto, Inc., 692 F.3d 229, 234 (2d Cir. 2012) (noting that “courts should apply the [least

sophisticated consumer] standard ‘in a manner that protects debt collectors against liability for

unreasonable misinterpretations of collection notices’”).

          6.         Similarly, the FDCPA does not require a debt collector to note that an amount will

not increase. In fact, courts addressing similar letter cases have explicitly ruled against such

perverse interpretation of the FDCPA:

          It is hard to see how or where the FDCPA imposes a duty on debt collectors to
          encourage consumers to delay repayment of their debts. And requiring debt
          collectors to draw attention to the fact that a previously dynamic debt is now static
          might even create a perverse incentive for them to continue accruing interest or fees
          on debts when they might not otherwise do so. Construing the FDCPA in light of
          its consumer protection purpose, we hold that a collection notice that fails to
          disclose that interest and fees are not currently accruing on a debt is not misleading
          within the meaning of Section 1692e.

Taylor, 886 F.3d at 214; see also Delgado v. Client Services, Inc., Case No-17-c-4364, 2018 WL

1193741 (N.D. Ill. Mar. 7, 2018) (“Debt collectors would be damned if they do and damned if they

don’t. This is clearly not what Congress intended the FDCPA to do - essentially turn debt

collectors into a modern-day version of Goldie Locks, who cast about searching for the letter that


Defendant’s Reply to Plaintiff’s Response to Motion to Dismiss                              Page 3 of 10
176.0033 - Reply to Response to Motion to Dismiss.docx
               Case 7:18-cv-00130-DC Document 10 Filed 10/15/18 Page 4 of 10



is just right, not listing too little information or too much.”); Dick v. Enhanced Recovery Co., No.

15-CV-2631 (RRM) (SMG), 2016 WL 5678556 (E.D.N.Y. Sept. 28, 2016) (emphasis in original)

(“there is no requirement that every statement in a debt collection notice include an extra assurance

that the fact stated will not change in the future”).

B.        The Second Circuit’s Taylor Opinion And Rationale Remain Instructive.

          7.         Plaintiff’s interpretation and application of the Second Circuit’s Taylor opinion is

merely a partial interpretation and application of Taylor (see Doc. 9 at 9–10). To reach its

conclusion, the Second Circuit explicated detailed analysis of the least sophisticated consumer

standard as well as its application to alleged deceptiveness of collection letters that do not incur

interest.

          8.         Even though it did not directly address the issue of a collection letter that includes

an itemization of interest as “zero” dollars, the Second Circuit’s opinion remains applicable due to

the analogous nature of the debts, the harm alleged, and the Second Circuit’s interpretation of the

FDCPA as it concerns duties imposed upon debt collectors. Both Plaintiff’s debt and the debts at

issue in Taylor involved static debts that did not accrue interest or other charges. Taylor, 886 F.3d

at 213; (see Doc. 1 at 4–7). Both Plaintiff and the Taylor plaintiffs allege a hypothetical harm that

“a consumer might suffer by mistakenly believing that interest or fees are accruing on a debt is

being led to think that there is a financial benefit to making repayment sooner rather than later.”

Taylor, 886 F.3d at 214; (see Doc. 1 at 4–5). The Second Circuit specifically recognized that a

harm in which the worst that might befall the Taylor consumer is that he wrongly believes “that

there is a financial benefit to making repayment sooner rather than later. This supposed harm falls

short of the obvious danger facing consumers in Avila.” Taylor, 886 F.3d at 214. This is the exact

harm that Plaintiff alleges through CSI’s letter (Doc. 1) and the exact harms that fall short of the

danger facing consumers and that the FDCPA intended to prevent. See Taylor, 886 F.3d at 214.

Defendant’s Reply to Plaintiff’s Response to Motion to Dismiss                                  Page 4 of 10
176.0033 - Reply to Response to Motion to Dismiss.docx
               Case 7:18-cv-00130-DC Document 10 Filed 10/15/18 Page 5 of 10



          9.         To reemphasize the Second Circuit’s interpretation of the FDCPA and the duties it

may impose on debt collectors: the Second Circuit’s Taylor opinion made it clear that (1) a

collection notice is not required to disclose that interest and fees are not accruing when they are

not accruing, and (2) that the FDCPA does not impose a duty to encourage consumers to delay

repayment of their debts. Taylor, 886 F.3d at 214.

          10.        In the present case, CSI’s letter is clear: the letter discloses to Plaintiff an

itemization of what is and what is not included in the total amount due; the letter clearly indicates

that no interest is charged; the letter clearly indicates that no other charges are included. Despite

such clear terms, Plaintiff argues that the itemization of interest and other charges made the letter

less, rather than more, clear. Adopting Plaintiff’s reading of the letter and application of the

FDCPA would require debt collectors to include specific language that encourage consumers to

delay repayment of their debts—the exact interpretation of the FDCPA with which the Second

Circuit disagrees.

C.        Cases Cited By CSI Are Analogous To The Present Case.

          11.        Additionally, Plaintiff strains to distinguish Hussain from the present case. As even

Plaintiff recognizes, letters at issue in Hussain and in the present case are similar—both include

an itemization of interest totaling $0.00 (Doc. 9 at 10 (“the collection letter in Hussain did include

a representation that the ‘total of interest post charge-off’ and ‘total of non interest post charge off’

totaled $0.00 respectively”)). Plaintiff attempts to distinguish Hussain by stressing the focus of

the allegation—specifically that in Hussain, the allegation concerns “whether it is a per se violation

of the FDCPA to fail to mention whether interest is accruing”, while in the present case, the

allegation concerns whether the itemization of interest totaling $0.00, is a violation of the FDCPA

(Doc. 9 at 10–11).



Defendant’s Reply to Plaintiff’s Response to Motion to Dismiss                                 Page 5 of 10
176.0033 - Reply to Response to Motion to Dismiss.docx
             Case 7:18-cv-00130-DC Document 10 Filed 10/15/18 Page 6 of 10



          12.        The facts and allegations made in Hussain and in the present case are analogous.

Compare Doc. 1 to Hussain v. Alltran Financial, LP, et al., No. 17-cv-3571-ARR-CP (E.D.N.Y.

April 4, 2018). Both involved static debts. Id. Both letters included the correct balance. Id. Both

letters included an itemization of interest. Id. Both letters indicated that the interest was zero. Id.

Both allegations concern the supposed misleading nature of the letter. Id. Both allegations concern

the issue of whether interest might accrue in the future. Id. Both allegations require the absence

of any sort of additional clarifying language. Id. In fact, Plaintiff too recognized the importance

of the absence of clarifying language (Doc. 4 at 4 (emphasis added) (“By including [‘interest’ and

‘other charges’] references, absent any sort of additional information, Defendant intended to instill

a deceptive and false sense of urgency.”)).

          13.        Plaintiff admits that Delgado is analogous to the present case and attempts to

mitigate its influence by noting that the district court’s decision is pending appeal. Contrary to

Plaintiff’s suggestion, no such appeal is pending before the Seventh Circuit. The appeal was

dismissed three months earlier in July 2018. Delgado v. Client Services, Inc., No. 18-1748 (7th

Cir. 2018) (Docket Entry No. 16 dismissing appeal under Federal Rules of Appellate Procedure

Rule 42). Addressing the near identical letter sent by CSI in Delgado, the federal district court

dismissed Plaintiff’s § 1692e claim:

          The language in the Letter is clear. It displays the amount due at the top, and
          includes an itemization in the body of the letter, including “Interest: 0.00” and
          “Other Charges: 0.00.” Rather than making a false, misleading, or deceptive
          statement, the letter sets forth the amount due and provides an accounting of that
          amount, making it explicit that no part of the amount due includes interest or other
          charges.

          ...

          Consideration of the Letter as a whole reinforces the fact that it is not misleading.
          There is no suggestion that the amount due will change if the balance is not paid
          within a certain period of time and no other mention of interest and other charges.


Defendant’s Reply to Plaintiff’s Response to Motion to Dismiss                             Page 6 of 10
176.0033 - Reply to Response to Motion to Dismiss.docx
             Case 7:18-cv-00130-DC Document 10 Filed 10/15/18 Page 7 of 10



          ...

          Ultimately, the Letter is clear. Delgado does not allege that listing interest and other
          fees as zero was inaccurate. On the contrary, he alleges that “no interest was due to
          be assessed on the alleged debt, nor were any other charges.” This is exactly what
          the Letter reflected. The FDCPA does not require Client Services to note that an
          amount will not increase; “there is no requirement that every statement in a debt
          collection notice include an extra assurance that the fact stated will not change in
          the future.”

Delgado, No. 17-C-4364 (internal citations omitted) (quoting Dicks v. Enhanced Recovery Co.,

No. 15-cv-2631 (RRM) (SMG), 2016 WL 5678556 (E.D.N.Y. Sept. 28, 2016)).

          14.        Taylor, Hussain, and Delgado all provide clear framework for this Court to rule

upon CSI’s letter and it clearly leaves this Court with a single conclusion: CSI’s letter is clear. No

interest or other charges was included in the balance due. CSI’s letter reflects exactly that.

Consequently, this Court should dismiss Plaintiff’s claims as a matter of law.

D.        Cases Relied Upon By Plaintiff Are Distinguishable And Unpersuasive.

          15.        Plaintiff cites two unpublished federal district court cases in the Seventh Circuit to

support her position that CSI’s letter is deceptive (Doc. 9 at 6–8). Both cases, however, are

distinguishable from the present case. Tylke is distinguishable from the present case. In Tylke, the

letter at issue included a single statement, “The above balance due includes a Verizon Wireless

Collection Fee of $0.00” Tylke, at *1 (emphasis added). By contrast, CSI’s letter includes an

itemization of the total amount due. As Delgado court distinguished:

          An independent sentence stating that the balance “includes” a collection fee could
          potentially imply to an unsophisticated consumer that one will be included, even if
          the collection fee at that time is zero. On the other hand, an itemization accounts
          for what is and is not included in a total balance. An itemization of zero shows that
          the balance due does not include interest or other charges, rather than showing what
          is included in the balance, which is what distinguishes this situation from Tylke.

Delgado, No. 17-C-4364.




Defendant’s Reply to Plaintiff’s Response to Motion to Dismiss                                  Page 7 of 10
176.0033 - Reply to Response to Motion to Dismiss.docx
             Case 7:18-cv-00130-DC Document 10 Filed 10/15/18 Page 8 of 10



          16.        In the present case, CSI’s letter is clear: the letter discloses to Plaintiff an

itemization of what is and what is not included in the total amount due, the letter clearly indicates

that no interest is charged, and the letter clearly indicates that no other charges are added.

          17.        Admittedly, Wood v. Allied Interstate, LLC like Delgado is analogous to the present

case but a departure from the conclusion reached by Delgado. See Wood v. Allied Interstate, LLC,

No. 1:17-cv-04921 (N.D. Ill. June 13, 2018). The Wood court, however, departed from the

reasoning adopted not only by Delgado but also by other federal district court cases. Id.; cf Jones

v. Professional Finance Co., Inc., 2017 WL 6033547 (S.D. Fla. Dec. 4, 2017); Dick v. Enhanced

Recovery Co., 2016 WL 5678556 (E.D.N.Y. Sept. 28, 2016); Hussain v. Alltran Financial, LP, et

al., No. 17-cv-3571-ARR-CP (E.D.N.Y. April 4, 2018). Moreover, the Wood court did not identify

any case which undertook a similar departure. See generally Wood, No. 1:17-cv-04921.

          18.        If CSI’s letter sent to Plaintiff is found to be misleading or deceptive “[d]ebt

collectors would be damned if they do and damned if they don't.” Delgado, No. 17-C-4364. As

the court is Delgado recognized a bizarre and idiosyncratic interpretation of collection letters such

as the one proposed by Plaintiff would “essentially turn debt collectors into a modern-day

version of Goldie Locks, who cast about searching for the letter that is just right, not listing too

little information or too much.” Id.

          19.        The purpose of the FDCPA is simply to regulate collection activity, not to ban it

completely. The FDCPA was enacted to target debt collectors who harass, oppress, mislead, and

intend to victimize the least sophisticated consumer. The labored reading of the letter that Plaintiff

seeks is exactly the kind of practice that courts have worked to protect debt collectors from.

E.        Plaintiff’s 15 U.S.C. § 1692f And Tex. Fin. Code Ann. § 392.304 Claims Fail Because
          It Fails To Identify Misconduct Beyond That Which Has Already Been Identified in
          Plaintiff’s § 1692e Claim.



Defendant’s Reply to Plaintiff’s Response to Motion to Dismiss                               Page 8 of 10
176.0033 - Reply to Response to Motion to Dismiss.docx
             Case 7:18-cv-00130-DC Document 10 Filed 10/15/18 Page 9 of 10



          20.        Contrary to Plaintiff alleges that CSI failed to address Plaintiff’s claim under 15

U.S.C. § 1692f, CSI did not fail to address Plaintiff’s § 1692f claim. Rather CSI did not need to

address Plaintiff’s § 1692f because a Plaintiff’s § 1692f claim does not allege any misconduct

beyond that which she has already alleged in her § 1692e claim.

          21.        Nevertheless, Plaintiff’s § 1692f claim fails to state a claim upon which relief can

be granted. A complaint is deemed deficient under § 1692f if it fails to identify misconduct beyond

that which a plaintiff asserts in its other FDCPA claims. Fath v. BAC Home Loans, 2013 U.S. Dist.

LEXIS 89075, at *34 (N.D. Tex. Apr. 26, 2013).

          22.        Plaintiff’s entire § 1692f claim concerns the alleged misleading nature of CSI’s

letter through its reference to “interest” and “other charges” (Doc. 1 at 5). This is the same alleged

misconduct Plaintiff bases her other FDCPA claim (see Doc. 1 at 4 (§ 1692e claim based upon the

alleged misleading nature of CSI’s letter through its reference to “interest” and “other charges”).

Accordingly, Plaintiff’s § 1692f claim should be dismissed.

          23.        Similarly, Plaintiff’s entire TDCA claim concerns the same alleged misleading

nature of CSI’s letter, which Plaintiff alleges as her § 1692e claim (see Doc. 1, at 6–7).

Consequently, for the same reasons shown that Plaintiff’s § 1692e claims fail as a matter of law,

this Court should dismiss Plaintiff’s TDCA claim (see Doc. 8).

                                                         CONCLUSION

          24.        The Second Circuit’s Taylor opinion should serve as the guiding framework for

this Court’s analysis of CSI’s letter against Plaintiff’s claims, while cases such as Delgado and

Hussain provide clear and analogous examples of a reasoned application and interpretation of

letters such as the one at issue before this Court.




Defendant’s Reply to Plaintiff’s Response to Motion to Dismiss                                Page 9 of 10
176.0033 - Reply to Response to Motion to Dismiss.docx
            Case 7:18-cv-00130-DC Document 10 Filed 10/15/18 Page 10 of 10



          Considering the reasons above, Defendant Client Services, Inc. requests this Court grant

its Motion to Dismiss in its entirety and dismiss Plaintiff’s claims.



Date: October 15, 2018                                   Respectfully submitted,

                                                         MALONE AND MARTIN PLLC

                                                         /s/ Robbie Malone
                                                         ROBBIE MALONE
                                                         State Bar No. 12876450
                                                         Email: rmalone@mamlaw.com
                                                         EUGENE XERXES MARTIN, IV
                                                         State Bar No. 24078928
                                                         Email: xmartin@mamlaw.com
                                                         COOPER M. WALKER
                                                         State Bar No. 24098567
                                                         Email: cwalker@mamlaw.com
                                                         8750 North Central Expressway, Suite 1850
                                                         Dallas, Texas 75231
                                                         T: 214-346-2630 | F: 214-346-2631

                                                         COUNSEL FOR DEFENDANT


                                             CERTIFICATE OF SERVICE

          This is to certify that a true and correct copy of the foregoing document has been forwarded

to Plaintiff’s counsel via CM/ECF on this 15th day of October, 2018 to:

Nathan Charles Volheim
Taxiarchis Hatzidimitriadis
Sulaiman Law Group, Ltd.
2500 South Highland Aveneue, Suite 200
Lombard, IL 60148
Email: nvolheim@sulaimanlaw.com
Email: thatz@sulaimanlaw.com

                                                         /s/ Cooper Walker
                                                         COOPER M. WALKER




Defendant’s Reply to Plaintiff’s Response to Motion to Dismiss                                 Page 10 of 10
176.0033 - Reply to Response to Motion to Dismiss.docx
